Citation Nr: 0809457	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the appellant should be recognized as the surviving 
spouse of the veteran for the purpose of establishing her 
entitlement to any accrued benefit due and unpaid at the time 
of the veteran's death, as well as to dependency and 
indemnity compensation?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran, who served on active duty from September 1961 to 
November 1970, died in June 2001.  The appellant in this 
matter was previously married to the veteran and is claiming 
that she is his surviving spouse for purposes of benefits 
payable by the Department of Veterans Affairs (VA).

By action of the VA Regional Office (RO) in Togus, Maine, in 
October 2001, service connection for the cause of the 
veteran's death was granted and basic eligibility to 
Dependents' Educational Assistance was established.  
Nonetheless, in October 2001 correspondence to the appellant, 
she was informed by the RO that she was ineligible for 
dependency and indemnity compensation and accrued benefits, 
due to her divorce from the veteran and the absence of a 
showing that she was married to the veteran at the time of 
his death.  She was also advised thereby that no accrued 
benefits were payable at the time of the veteran's death.

The appellant appeared at a videoconference hearing in April 
2003 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

This appeal has been twice remanded by the Board: in January 
2003 so that the appellant could be afforded the above noted 
hearing; and, in October 2003, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
The AMC completed the additional development as directed, 
continued to deny the claim, and returned the case to the 
Board for further appellate review..




FINDINGS OF FACT

1.  The veteran and the appellant were most recently divorced 
in 1993 and remained divorced until the veteran's death.  No 
children were born of them after the last divorce.

2.  The preponderance of the probative evidence of record 
indicates that the veteran and the appellant did not hold 
themselves out to the public as husband and wife, and they 
did not continuously reside together for one year prior to 
the veteran's death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse via a deemed-valid marriage are 
not met.  38 U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.159(b) 
(2007); VAOPGCPREC 58-91, June 17, 1991), 56 Fed. Reg. 50,151 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in March 2004 and February 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain, of the need to submit all pertinent 
evidence in her possession.  Further, the undersigned also 
informed the appellant of the requirements of the VCAA at he 
hearing.  VA has also fulfilled its duty to assist the 
appellant in obtaining identified and available evidence 
needed to substantiate a claim.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided, she was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated, as shown in the March 2007 
Supplemental Statement of the Case.  She was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Governing Law and Regulation

An individual is the veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they reside at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  Additionally, she must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, unless the 
separation was due to the misconduct of, or procured by, the 
veteran, without the fault of the spouse.  To qualify as 
surviving spouse, an appellant must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

With respect to the requirement for continuous cohabitation, 
the statement of the putative surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

Where an attempted marriage of an appellant to the veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed-valid if the following 
requirements are met: (a) The marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the purported marriage or prior 
to such marriage; (b) the claimant entered in the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse has been found entitled to 
gratuitous death benefits, other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion 
finding that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriage 
constituted a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  This opinion noted that it had been the 
long-standing interpretation by VA that lack of recognition 
of common-law marriage by a jurisdiction constituted a legal 
impediment within the meaning of § 103(a).  Section 103(a) 
encompassed more than merely cases of prior, undissolved 
marriages, existing as a legal impediment.  A lack of 
knowledge of a law prohibiting particular marriages 
(including common-law marriages), is apparently within the 
scope of § 103(a).  The lack of a ceremonial marriage in a 
jurisdiction which requires one for a valid marriage is a 
legal impediment which, if unknown to the claimant, can 
create the type of hardship § 103(a) was intended to 
alleviate.  The factual issue presented in each case of 
whether the claimant was actually without knowledge of the 
legal impediment is a determination for VA adjudication 
personnel.

Analysis

As noted above, the veteran died in June 2001.  The 
Certificate of Death notes he was divorced at the time of his 
death, and it lists the appellant as the informant from whom 
the information was obtained.  The probative evidence of 
record shows the veteran and appellant were married in a 
civil ceremony in the state of Maine in December 1967 and 
were divorced upon entry of a judgment by a judge in a Maine 
court in August 1981.  They remarried in the state of Maine 
in December 1982 and were again divorced by entry of an order 
of a Florida court in November 1993.  At her April 2003 
hearing, the appellant indicated that she was not married at 
the time of the hearing.

The appellant concedes she and the veteran last divorced in 
1993, and they never remarried, as they deemed it 
unnecessary.  According to the appellant, the veteran always 
considered her his spouse as long as she did not remarry.  
Transcript, pp. 4-5.  Nonetheless, she asserts that she and 
the veteran lived together as man and wife for some time 
prior to his death and that they had held themselves out to 
be a married couple during that time frame.  She asserts  
they were living apart at the time of the veteran's death, 
because he had purchased a new home in Amherst, Maine.  He 
had moved to the new residence in order to ready things at 
that location.  The appellant stated that she and other 
family members did not expect the veteran to die so soon.  
Id.

Despite the above contention, the appellant conceded that the 
veteran never listed her as his wife on his official papers, 
to include tax returns.  They lived together off and on 
between 1993 and 2001.  They lived with their son in 
Pensacola, Florida, in 1999, until the veteran returned to 
Maine to look for a place to live, where the appellant joined 
her later.  He purportedly always introduced her as his wife, 
and she was listed as such in his obituary.  Transcript, p. 
9.  She did not, however, carry him on her health insurance, 
because one had to be legally married to do that, and no 
children were born after the divorce.  Transcript, pp. 9-11.  
The Board notes that, while the appellant noted she was 
responsible for paying the veteran's burial costs, 
Transcript, p. 6, she indicated on the VA application for 
burial benefits the costs were due to the funeral director.

Neither Florida nor Maine recognizes common law marriages.  
The appellant does not dispute this fact and she has never 
asserted ignorance of it.  Instead, she relies on the fact 
that she and the veteran continued to live together as 
husband and wife, as shown by his listing her as his next of 
kin.  

Significantly, the probative evidence of record shows that 
while the appellant certainly remained a part of the 
veteran's life, the evidence consistently leaves no doubt 
that they were in fact divorced.

A May 1999 entry of the gastroenterology clinic at the VA 
medical facility in Tampa, Florida, noted the veteran 
informed the clinic that his girlfriend had just died, he was 
moving to Pensacola, Florida, to live with his son, and he 
wanted all recently completed diagnostic test reports 
forwarded there.  In September 1999, the veteran applied for 
service connection for prostate cancer.  He noted on the VA 
Form 21-526 that he was divorced.

A June 1999 social work surgical entry indicates that during 
an interview the veteran stated that he was divorced, and 
that he lived with his son.  Data entered prior to a July 
1999 admission notes the veteran resided in Florida, was 
divorced, and he listed his next of kin as his son.  A 
November 1999 entry notes a request from the veteran's son 
for a letter to the effect that the veteran was unable to 
travel due to his illness.  The veteran was receiving 
treatment at the VA medical facility in Biloxi, Mississippi.

A January 2000 oncology consult notes the veteran had 
recently moved back to Maine, and was transferring his care 
from Biloxi back to Maine.  His social history noted he was 
divorced, that he lived alone, had two children, his daughter 
lived close to him, and his son lived in Florida.  In March 
2000, the clinic was seeking to clarify the veteran's 
decision on a treatment option.  The entry notes the veteran 
stated his daughter was moving, and he would rely on her 
help; so, he would speak with her again and call back within 
a week.  Entries from late 2000 into 2001 note the veteran's 
deteriorating health due to prostate cancer.  

An April 2001 ambulatory care intake form notes that the 
appellant returned home and found blood all over the floor, 
apparently from the veteran's then recent colostomy.  This is 
evidence that the appellant and the veteran were at least in 
contact with each other.  Yet, the note is too vague from 
which to infer the appellant and veteran were in fact 
residing together, or that the appellant accompanied him to 
the medical facility.  He was admitted from the ambulatory 
care unit.  A mid-April 2001 entry notes his daughter called 
and asked to pick up the veteran for discharge.  The VA 
physician advised  that the veteran could have a pass but not 
be discharged, as his pain management regimen needed more 
evaluation.  He departed the unit later that day via 
wheelchair with his daughter and granddaughter.

A May 2001 entry notes the veteran as single but with a grown 
daughter and supportive ex-wife who resided in the state.  A 
mid-June 2001 entry notes a Maine state trooper called the VA 
medical facility and advised that he was summoned to the 
veteran's home after a neighbor found him dead.  The recorder 
entered an assessment of unattended death.  An entry of the 
same day notes that the medical examiner called and requested 
information on liver and/or kidney involvement of the 
veteran's prostate cancer.  The medical examiner stated the 
deceased veteran's son had reported that he called and spoke 
with his father the prior Tuesday, but calls later that week 
were unanswered.  The medical examiner advised the VA 
recorder that the veteran had been dead several days.

Records from the Biloxi, Mississippi VA Medical Center record 
the veteran as divorced and his son is identified as the next 
of kin.  Significantly, it was not until after the veteran's 
death, when the treatment facility at Togus, Maine, was 
updating its data base, that the appellant is listed as the 
veteran's next of kin.  Even then, however, the appellant is 
listed as the veteran's ex-wife.

Another salient factor is the appellant's testimony that she 
and the veteran deemed themselves as still husband and wife 
as long as she did not remarry.  (Emphasis added)  The 
obvious and reasonable inference drawable from this is that 
the appellant in fact viewed herself as retaining the option 
to remarry if she so desired.  That is contrary to a 
perceived continuation of a state of matrimony.

Thus, while the veteran and the appellant may have maintained 
a cordial, and caring relationship, the boundaries were never 
blurred.  They were divorced from each other.  Their official 
communications and correspondence reflected that fact.  They 
did not intend it otherwise.

In light of the above, the Board finds the preponderance of 
the probative evidence shows that the veteran and the 
appellant remained divorced after the 1993 divorce; that no 
children were born after the divorce; that neither Florida 
nor Maine recognize a common law marriage; that the appellant 
was not unaware of this legal impediment to a valid marriage; 
that she was aware of a state requirement of a civil ceremony 
to contract a valid marriage; and that even were it legally 
possible to enter into a common law marriage in either 
Florida or Maine, the veteran and the appellant did not in 
fact hold themselves out to the public as husband and wife, 
nor did they view themselves as husband and wife.  The 
veteran and the appellant did not reside together for one 
year prior to his death; and, they did not reside together at 
the time of the veteran's death.  Thus, there is no factual 
basis for an equitable finding that the appellant was party 
to a "deemed-valid" marriage with the veteran at the time 
of his death.  38 C.F.R. §§ 3.1, 3.50-3.54.

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing entitlement to any 
accrued benefit due and unpaid at the time of the veteran's 
death, as well as to dependency and indemnity compensation, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


